Citation Nr: 0932174	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-07 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle injury. 
 
2.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to right ankle injury. 
 
3.  Entitlement to service connection for hypertension with 
dizziness, to include as due to Agent Orange exposure. 
 
4.  Entitlement to service connection for coronary artery 
disease. 
 
5.  Entitlement to an initial compensable rating for diabetic 
nephropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.T.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.  He had foreign service in Italy from July 
1966 to February 1967, and in Vietnam between March 1967 and 
February 1968.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Chicago, Illinois that 
denied entitlement to service connection for residuals of 
right ankle injury, bilateral knee disability, to include as 
secondary to right ankle injury and coronary artery disease 
and hypertension with dizziness, both to include as due to 
Agent Orange exposure. 

The Board observes that in the substantive appeal received in 
October 2008, the Veteran specified the above-cited issues as 
the only ones he wished to appeal.  He did not elect to 
appeal entitlement to service connection for loss of muscle 
use in the right and left hands and arms as a result of 
herbicide exposure for which a notice of disagreement had 
also been submitted.  This matter is thus construed to have 
been withdrawn from appellate consideration.

Service connection for diabetic nephropathy was granted by 
rating action dated in October 2008.  The Veteran was awarded 
a zero percent rating, effective from June 11, 2008.  He 
appeals for a higher initial disability evaluation.  
Therefore, analysis of this issue requires consideration of 
the rating to be assigned effective from the date of the 
award of service connection. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In a substantive appeal dated in March 2009, the Veteran 
appears to be raising the issue of entitlement to service 
connection for diabetic neuropathy.  This matter is not 
properly before the Board for appellate review and is 
referred to the RO for appropriate consideration. 

The Veteran was afforded a personal hearing in May 2009 
before the undersigned Veterans Law Judge sitting at Chicago, 
Illinois.  The hearing dealt only with the issue of 
entitlement service connection for right ankle disability.  
The transcript is of record.  During the hearing, the Veteran 
raised the issue of entitlement to service connection for a 
skin disorder of the fingernails.  This matter is not 
properly before the Board for appellate review and is 
referred to the RO for appropriate consideration. 

Following review of the record, the issues of entitlement to 
service connection for bilateral knee disability, coronary 
artery disease, hypertension with dizziness and an initial 
compensable rating for diabetic nephropathy are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim of entitlement to service connection for 
residuals of right ankle injury have been accomplished.

2.  There is competent evidence of record that right ankle 
injury in service did not result in a chronic disorder; 
arthritic changes of the right ankle were first clinically 
indicated many years after discharge from active duty.  


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
service nor may it be presumed to have incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5103A, 
5107, 1154 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he injured his right ankle in 
service and now has chronic residuals thereof for which 
service connection should be granted.  He presented testimony 
on personal hearing in May 2009 to the effect that while 
stationed in Vietnam in or around April or May 1967, his 
firebase came under mortar attack and while running for 
cover, he jumped into a four-foot deep foxhole full of ammo 
boxes and "ripped" his right ankle and knee.  The appellant 
stated that the ankle became very painful within minutes and 
that a medic placed an Ace bandage around it.  He said that 
because of the conditions he was under, the bandage stayed on 
for weeks and was changed infrequently.  He said that the 
ankle swelled to the extent that he could barely get his boot 
on.  The Veteran stated that the bandage eventually rotted 
away about eight weeks after the injury and that he was left 
with a limp which bothered him throughout the years.  He said 
that he did not have a service discharge examination.  He 
related that he did not seek treatment for the ankle for 
almost 30 years after leaving service because he was "pretty 
much shell shocked...[a]nd I stayed drunk most of the time" 
and had more problems with post traumatic stress disorder.  
The Veteran stated that he currently had to use a cane, had 
two knee braces because he had limped so badly and long, and 
had worn the cartilage out in his knee.  

The appellant's witness, his nephew, testified that he was 
also in Vietnam and recalled that after returning home, he 
noticed the Veteran's limping.



Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied in March 2004 prior to 
the initial unfavorable decision on the claim of entitlement 
to service connection for residuals of right ankle injury.  
The Board also finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim.  The whole of the evidence has been 
carefully considered, including the veteran's statements.  He 
was afforded a VA examination in this regard in November 
2004, to include a medical opinion.  Extensive private and VA 
clinical records have been received.  The appellant provided 
testimony on personal hearing in May 2009.  He has submitted 
a number of lay statements in support of the claim.  The 
Board observes that neither he nor his representative 
contends that there is outstanding evidence that has not been 
considered in this regard.  The Board thus finds that further 
assistance from VA would not aid the veteran in 
substantiating the claim, and that VA does not have a duty to 
assist that is unmet with respect to the issue on appeal. See 
38 U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The claim is ready to be 
considered on the merits.

The Board would also point out that in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims held that upon receipt of an application for 
service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) VA is required to provide the claimant with notice 
of what information and evidence are considered in 
establishing a disability rating and an effective date of the 
award of benefits if service connection is granted.  In this 
case, however, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claimed condition.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

Factual Background

The Veteran's service treatment records reflect that he 
complained of pain in the right ankle in June 1966 after 
stepping into a hole and falling.  Examination disclosed no 
movement impairment.  There was a small amount of swelling  
An analgesic was prescribed.  On examination in February 1968 
for discharge from service, he denied foot trouble and bone, 
joint or other deformity.  On clinical evaluation, the feet 
and lower extremities were evaluated as normal and no 
pertinent defect was recorded.

Post service, the record reflects that the Veteran filed a 
claim in February 1968 for injuries received in Vietnam, 
including trauma to the right knee during a mortar attack in 
January 1968.  He did not refer to the right ankle.  The 
Veteran was afforded a VA special orthopedic examination in 
May 1968 whereupon the examiner observed that he walked about 
the examination room in a normal manner "with no limp 
manifest" and that none was complained of.  No ankle 
complaints were recorded.  On examination, the appellant was 
reported to stand and jump on his toes readily, could run in 
place in the normal manner and squatted well on both heels 
without difficulty.  The examiner observed that all of the 
exercises were readily performed with no alleged or apparent 
discomfort.  It was noted that the ankles had normal motion, 
with no joint swelling, crepitus, erythema, deformity, and 
that was no tenderness on palpation of any joint.  

VA outpatient clinic notes show that the Veteran was seen in 
May 1986 with complaints of right ankle injury which he 
related he had sustained eight days before while intoxicated 
and dancing.  He was reported to have stated that he had 
awakened the following morning with pain about the medial 
malleolus and a great deal of swelling, both alleviated 
temporarily by ice.  He said that he continued to work and 
was able to bear weight on the ankle for three days, but 
became unable to do so and had been ambulating ever since 
with crutches.  The appellant reported that he had gone to 
the local emergency room prior to current treatment where a 
temporary cast had been placed and he was instructed not to 
weight bear.  It was noted that an X-ray had reportedly shown 
a small bone chip which could have been irritating the ankle.  

On examination, the right foot was observed to be a short-leg 
cast.  There was tenderness of the medial malleolus and on 
dorsiflexion, plantar flexion and eversion.  The ankle was 
mildly swollen.  Foot/ankle films were interpreted as showing 
mild degenerative joint disease at the tibial/talus joint and 
mild spurring of the talus.  No fracture or avulsion was 
observed.  A diagnosis of severe strain, right medial ankle, 
was rendered.

The appellant underwent a VA joints examination in January 
1999 and stated that he had injured his right ankle while in 
service.  He complained of occasional swelling in the right 
ankle and occasional pain.  Physical examination of the right 
ankle was essentially unremarkable.  An X-ray of the ankle 
was interpreted as showing degenerative and post operative 
changes.  An impression of probable post traumatic changes to 
right ankle with essentially normal examination was rendered.  

The Veteran was afforded a VA examination in November 2004.  
It was noted that the claims folder was reviewed.  Recent 
clinical history was reviewed which indicated that he had 
been evaluated in the orthopedic clinic in September 2004 
with findings of varus hind foot and subfibular impingment 
for which a brace had been fitted.  On examination, the 
appellant was observed to walk with a slightly antalgic gait.  
The findings included some limitation of motion and inversion 
laxity.  Following examination, an impression of degenerative 
changes of right ankle secondary to chronic instability 
producing hind foot varus was rendered.  The examiner opined 
that it was less likely than not that the single episode of 
stepping in a hole in 1966 was entirely causative of the 
Veteran's degenerative changes.  It was added that it was 
less likely than not that the appellant had a significant 
injury of the ankle in 1966.

Lay statements were received in May 2009 from a number of the 
Veteran's family members and friends who attested to seeing 
him with a limp for many years, to include immediately after 
he returned from service, as well as problems with the right 
ankle since that time.

Legal Analysis

Review of the evidence shows that the Veteran did indeed 
injure the right ankle after stepping in a hole in service.  
However, contrary to his statements and testimony in the 
record, it is shown that the injury did not occur in Vietnam 
or under combat conditions.  The service clinical record does 
refer to the right ankle after treatment in June 1966.  
Service administrative records document that he was deployed 
to Italy the following month and later went to Vietnam in 
March 1967.  The Board also notes that although the appellant 
testified in May 2009 that he did not have a service 
discharge examination, the report of such dated in February 
1968 is of record in which he denied any bone or joint 
deformity.  Additionally, while he now claims that he 
developed a limp in service because of ankle injury, on the 
post service VA orthopedic examination in May 1968, a few 
months after leaving active duty, and almost two years after 
right ankle injury, no ankle complaints were reported or 
recorded.  As noted previously, the examiner pointed out that 
the Veteran did not complain of a limp, that none was 
observed, and that he walked about the examination room in a 
normal manner.  The appellant was reported to be able to 
stand and jump on his toes readily, run in place normally and 
squatted well on both heels without difficulty.  It was 
reported that there was no swelling, crepitus, erythema, 
deformity or tenderness of any joint.  In view of such, the 
appellant and his affiants' statements that he had a limp at 
service discharge are not borne out by the evidence of record 
and are not credible.  

The record first documents post service treatment for the 
right ankle in May 1986.  At that time, however, the Veteran 
provided a detailed history of traumatic injury to the right 
ankle while intoxicated eight days before, and did not 
mention an inservice injury.  Some mild degenerative joint 
disease was shown on X-ray at that time.  The Board points 
out, however, that this ankle treatment is almost 20 years 
after the right ankle was injured in service.  In view of 
such, as well as the significant intervening right ankle 
injury, the Board must find that right ankle trauma in 
service did not result in a chronic disorder.  Additionally, 
arthritis was not demonstrated in service or within one year 
of discharge from active duty.  Moreover, when the Veteran 
was examined for VA compensation and pension purposes in 
November 2004, the examiner essentially found that the 
appellant did not have a significant ankle injury in 1966, 
and that it was less like than not that the single incident 
of stepping the hole in 1966 caused the degenerative changes 
affecting the ankle.  

The Veteran requests consideration of 38 U.S.C.A. § 1154 (b) 
(West 2002) in furtherance of his claim of service connection 
for residuals of right ankle injury.  Under these provisions, 
if a combat veteran presents satisfactory lay or other 
evidence of service incurrence or aggravation of a disease or 
injury, which is consistent with the circumstances or 
hardships of his service, then an evidentiary presumption of 
service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence. See also 38 C.F.R. § 3.304(d) 
(2009); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This 
reduced evidentiary burden relates only to the issue of 
service incurrence, and not to whether the veteran has a 
current disability or whether a current disability is linked 
to the incident in service.  Those two considerations require 
medical evidence. See Huston v. Principi, 18 Vet. App. 395, 
402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

In this case, it is clearly documented that the Veteran 
sustained injury to the right ankle prior to his combat 
service.  Moreover, there is no indication that he continued 
to experience right ankle symptoms after the injury or for 20 
years thereafter, until he clearly sustained significant 
trauma to the right ankle in 1986.  The lapse of many years 
between the Veteran's separation from service and the first 
treatment for the right ankle following traumatic injury in 
1986 militate against the application of 38 U.S.C.A. 
§ 1154(b) for a grant of service connection. See Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

In summary, the Board finds that the lack of a showing of 
right ankle symptoms for so many years after discharge from 
active duty weighs against a finding of continuity of 
symptomatology deriving from in-service injury. See 38 C.F.R. 
§ 3.303(c).  Similarly, degenerative changes and/or arthritis 
of the right ankle subsequently indicated are clinically 
demonstrated many years after discharge from service and may 
not be presumed to have been incurred therein. See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Under the circumstances, 
service connection for residuals of right ankle injury must 
be denied.  

In reaching the above conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

Service connection for residuals of right ankle injury is 
denied.



REMAND

As to the claims of entitlement to service connection for 
bilateral knee disability, coronary artery disease, 
hypertension with dizziness and an initial compensable rating 
for diabetic nephropathy, the Board finds that further 
development is warranted for additional clarity.

The Veteran was examined for diabetes by VA in September 
2008.  The examination report consisted of questions in a 
rote format to which the examiner would respond.  He was also 
requested to provide opinions as to whether the Veteran's 
diabetes was implicated in the development of other disease 
processes, including cardiovascular disease.  On review of 
the report, the first thing that is noted is that the claims 
folder was not made available to the examiner prior to 
examination.  The report is also ambiguous in several 
instances, and it is unclear as to whether the examiner is 
giving an opinion about the Veteran or is just making a 
statement in general.  Specifically, the examiner states in 
one section that cardiac symptoms/angina are not related to 
diabetes.  He subsequently finds that cardiovascular/coronary 
artery disease is not a complication of diabetes, but that it 
is worsened or increased by the Veteran's diabetes.  The 
Board notes that the RO subsequently denied service 
connection for both hypertension and coronary artery disease 
contrary to the examiner's opinions without referencing any 
clinical evidence that supports these conclusions.

Additionally, the examiner also noted that there were no 
symptoms of diabetic nephropathy, but later indicates that 
the Veteran has nephropathy due to the severity of the 
complications.  These statements are clearly inconsistent and 
must be reconciled.  The Board thus finds that the Veteran 
should be re-examined in a special VA endocrine examination 
with review of the clinical record.  

The Board also finds that further development is warranted 
with respect to claims of entitlement to service connection 
for right and left knee disorders.  It is noted that on 
initial post service VA orthopedic examination in May 1968, 
X-rays at that time disclosed changes in both knees.  It does 
not appear that these findings were ever addressed in any 
subsequent clinical report.  The Board thus finds that a 
special orthopedic examination is warranted for a definitive 
and clarifying opinion as to the etiology of current right 
and left knee disabilities, and whether or not they are 
related to service.  The fulfillment of the VA's statutory 
duty to assist the appellant includes requesting VA 
examination when indicated, conducting a thorough and 
contemporaneous medical examination by a specialist deemed 
necessary, and providing a medical opinion which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
scheduled for an examination by a 
VA endocrine physician (preferably 
one who has not seen him 
previously) to evaluate the 
service-connected diabetes 
mellitus.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  The examiner must 
indicate whether or not the claims 
folder is reviewed.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc., and must be 
returned in a comprehensive 
narrative format.

Based on a thorough review of the 
record and clinical evidence, the 
examiner is requested to provide 
opinions with supporting rationale 
as to the following: A) whether it 
is at least as likely as not (50 
percent probability or better) the 
veteran now has coronary artery 
disease, hypertension and/or 
dizziness that are secondary to 
service-connected diabetes 
mellitus; and B) whether the 
evidence shows that coronary 
artery disease, hypertension 
and/or dizziness have been made 
chronically worse (aggravated) by 
service-connected diabetes 
mellitus.  If aggravation is 
found, the examiner should offer 
an assessment of the extent of 
additional disability of the 
cardiovascular system resulting 
from aggravation by diabetes 
mellitus.

C) Additionally, the examiner is 
requested to evaluate the service-
connected diabetic nephropathy, and 
provide an opinion as any symptoms 
associated therewith, to include 
any obstructive voiding, urinary 
frequency, voiding dysfunction, 
and/or recurrent urinary tract 
infections, etc., in a narrative 
report.

2.  The Veteran should be 
scheduled for examination by a VA 
orthopedist to examine his knees.  
All indicated tests and studies 
should be performed, and clinical 
findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  The examination report 
should reflect consideration of 
the veteran's documented medical 
history, current complaints, and 
other assertions, etc., and must 
be returned in a comprehensive 
narrative format.

Based on a thorough review of the 
record and clinical evidence, the 
examiner is requested to provide 
opinions with supporting rationale 
as to the following: A) whether it 
is at least as likely as not (50 
percent probability or better) the 
veteran now has bilateral knee 
disability that had its onset in 
service; B) the etiology, nature 
and probable diagnosis of findings 
shown on X-ray in May 1968; and C) 
whether it is at least as likely as 
not that current right and/or left 
knee disability is traceable to X-
ray findings in May 1968. 

In formulating the medical 
opinions, the examiners are asked 
to consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against causation.

3.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report. See 38 C.F.R. § 3.655 
(2009).

4.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If a 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


